EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Claim 11 has been canceled because (1) it depends on a canceled claim 10 and (2) it fails to further limit the subject matter of claim 6 upon which it depends.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 11 has been canceled.

End of Amendment.











REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest lithium sulfide having low impurities of metal cations (maximum 100ppm or 0.01%) and anionic impurities of C, S and halides are 1000 ppm or 0.1% maximum.  Most prior art references achieve a degree of impurity to 0.5% for metals (e.g. CN 105016310). 
	JP 2006 151725 (“JP’725”) teaches lithium sulfide reaching the required impurity level for metals; however, the lithium sulfide has particle size range of 20 to 120 m, which is well below the required particle size of 250 to 1500 m required in the instant claims and the method is by suspension lithium hydroxide monohydrate in an organic compound.  
	YAMAMOTO (EP 0 802 159) teaches a method similar to the claimed method; however, the flow rate of the sulfur source gas (H2S) is at most 1250ml/min which is equivalent to 75L/hr which is well below the required 100L/hr required in the instant claims.   Yamamoto does not report the purity of the lithium sulfide powder.
	TAKADA (US5,958,281) teaches lithium sulfide made by a method similar to the claimed method; however, Takada does not report the gas flow rate, neither does Takada report the purity of the resulted lithium sulfide powder in numerical terms.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 13, 2022